DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered. 
Information Disclosure Statement
The IDS received on 22 December 2020 has been considered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not, whether alone or in combination, disclose or teach every limitation recited by independent claims 1, 10, and 17. Claims 2-9, 11-16, and 18-20 are considered allowable at least for their dependence on claims 1, 10, and 17. 
US 9,128,109 (O'Neill) discloses detecting errors in airspeed sensors (pitot tubes) when measured airspeed does not correspond with an expected airspeed based on other measurements such as vertical speed and pitch attitude, but does not expressly disclose or 
US 2015/0057960 A1 (Dupont De Dinechin) discloses testing the credibility of sensed values for pressure and angle of incidence, where the testing is by comparing current aircraft parameters including weight, pressure, airspeed, and lift (para [0277]-[0297]).
US 9,945,664 (Walter) discloses comparing aircraft incidence measurements with incidence estimates based on aerodynamic parameters (pressure, temperature) and inertial parameters. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871.  The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TODD MELTON/Primary Examiner, Art Unit 3669